912 F.2d 464Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond WEBER, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Raymond WEBER, Defendant-Appellant.
Nos. 89-7232, 89-7240.
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1990.Decided Aug. 27, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CR-80-153-H;  CA-89-2746-H)
Raymond Weber, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond Weber appeals from the district court's orders refusing relief under 28 U.S.C. Sec. 2255 and denying his motion for reconsideration.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Weber, CR-80-153-H;  CA-89-2746-H (D.Md. Nov. 9 and Nov. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.